NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

Allowable Subject Matter
2. 	Claims 1 and 7-15 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “wherein the shutter includes second upper and lower conductive members and second right and left conductive members, the first and second conductive members being formed of an alloy to stabilize an electrical connection between the shutter and the shield member, wherein when the shutter is pressed against the shield member by the second upper and lower driving shafts, each of the second upper and lower conductive members contacts each of the first upper and lower conductive members, respectively, and each of the second right and left 
Regarding claim 15:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “wherein the shutter includes second upper and lower conductive members and second right and left conductive members, the first and second conductive members being formed of an alloy to stabilize an electrical connection between the shutter and the shield member, wherein when the shutter is pressed against the shield member by the second upper and lower driving shafts, each of the second upper and lower conductive members contacts each of the first upper and lower conductive members, respectively, and each of the second right and left conductive members contacts each of the first right and left conductive members, respectively, to suppress a plasma leakage.” in the context of other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718